DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 10/12/2021. Claim 4 is amended. Claims 6-21 are cancelled. Claims 22-23 are new claims. Claims 1-5, 22-23 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawings, double patenting rejections and 112(b) rejection of claims 4-5, 17-21.
Allowable Subject Matter
Claims 1-5, 22-23 are allowed.
As of claim 1, the closest prior art Kobayashi (US 5,757,443 A) teaches a transmission-type display device that has a panel structure comprising a transmission substrate (driver substrate) 1 for pixel electrodes and switching devices formed at a display region 8, another transmission substrate (opposing substrate) 2 formed with a counter electrode thereon, and liquid crystal 3 held in the space between the joined substrates 1 and 2, and is used for displaying projected images as in a projector. A flexible connector 4 for external connecting is connected at the end of the upper surface of the driver substrate 1. A polarizing plate is also adhered to the outer surface of the heat-dissipating glass plate 5 adhered to the outer surface of the driver substrate 1 or 
Claims 2-5, 22-23 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Baxter et al. (US 20120063116 A1) teaches a lighting apparatus for film, television, video capture, motion picture and photography which includes a Fresnel lens fixed in a housing which contains a tight array of high power LEDs. The LED panel or board is mated to a heat dissipating apparatus to provide active cooling and together forming an LED engine. The LED engine is mounted to a slider allowing the LED engine to be adjusted within the housing with respect to the lens. Light shaping diffusion may be included on the housing. A power supply unit may also be included in the housing. When in electrical communication, the LED engine and power supply unit function as an integrated self-contained lighting apparatus. Optionally, the power supply may have an integrated dimmer switch, and may be capable of receiving PFC power or have an integrated battery unit;
- Prior Art Lee et al. (US 20070091613 A1) teaches a lighting apparatus for providing illumination, comprising: a) an array of surface-emitting light sources, wherein each surface-emitting light source directs a source illumination beam, over a beam angle .theta., toward an illumination plane; b) an array of beam spreading optical elements corresponding with the array of surface-emitting light sources, wherein refraction of the source illumination beam by each beam spreading optical element substantially satisfies a distribution function: dy/d.theta.=f(.theta.) wherein y is a radial distance along the illumination plane from the optical axis of the beam-spreading optical element, dy is an arbitrarily small increment of the radial distance, d.theta. is the angular increment of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2882